Case: 19-60776      Document: 00515890753         Page: 1    Date Filed: 06/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 8, 2021
                                  No. 19-60776                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Freddis Balmore Castillo,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A090 472 547


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Freddis Balmore Castillo petitions this court to review a motion to
   reopen removal proceedings that was denied by the BIA. Castillo concedes
   that the motion is untimely but argues that equitable tolling should be applied
   because of new caselaw. See Monteon-Camargo v. Barr, 918 F.3d 423 (5th Cir.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60776       Document: 00515890753            Page: 2   Date Filed: 06/08/2021




                                      No. 19-60776


   2019). He also argues that the 1999 removal order for conviction of driving
   while intoxicated, an aggravated felony, and for convictions of theft, a crime
   of moral turpitude, is invalidated by this case.
            We lack jurisdiction to consider this petition because Castillo has not
   demonstrated a gross miscarriage of justice. See Ramirez-Molina v. Ziglar,
   436 F.3d 508, 513-14 (5th Cir. 2006). Monteon-Camargo does not change the
   law retrospectively with regards to removal orders based on criminal
   convictions. See Monteon-Camargo, 918 F.3d at 423. Moreover, Castillo has
   not demonstrated that his removal based on his theft convictions was clearly
   unlawful when the removal order was entered. See Gonzalez-Cantu v.
   Sessions, 866 F.3d 302, 306 (5th Cir. 2017); Matter of Umer, 2010 WL
   1606998 at *2 (BIA Mar. 31, 2010) (unpublished), denied in part and dismissed
   in part by Umer v. Holder, 417 F. App’x 403 (5th Cir. 2011), vacated on other
   grounds by Umer v. Holder, 565 U.S. 1105 (2012). Because Castillo attempts
   to rely on a case that did not change the law retroactively, and because he
   raises arguments against his theft convictions based on the law in place at the
   time his removal order was entered, he has not shown that he is entitled to
   equitable tolling. See Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir.
   2016).
            Because the theft convictions were sufficient to support Castillo’s
   removal, we do not address his arguments regarding his DWI conviction.
   Castillo also presents an argument regarding cancellation of removal, but he
   lacks the required legal status for that remedy to be considered and we do not
   have the power to confer that status upon him. 8 U.S.C. § 1229b(a).
            Finally, we note that Counsel denies the existence of a motion that he
   himself litigated before the BIA and this court. See Matter of Castillo,
   2014 WL 4966525 (BIA Sept. 15, 2014) (unpublished); Castillo v. Lynch,
   653 F. App’x 800-01 (5th Cir. 2016). We admonish counsel.
            DISMISSED.


                                           2